Citation Nr: 1544914	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-19 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating, in excess of 50 percent, for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU), based on service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bruce, Counsel



INTRODUCTION

The Veteran served on active duty from September 1974 to October 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

This appeal was processed using the Virtual VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should include review of this electronic record.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the Veteran contends that his PTSD interferes with his ability to work.  Therefore, as the issue of TDIU has been raised, it is considered part and parcel of the increased rating claims, and is properly before the Board.  See Rice v. Shinseki, supra.  Thus, the issues are as noted on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's PTSD has been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.

2.  The competent and credible evidence fails to demonstrate that the Veteran's service connected disabilities are so severe that they preclude him from obtaining and maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 70 percent, but no greater, for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5013, 5103A, 5107, 7104 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 4.1, 4.7, 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.3, 4.7, 4.15, 4.16, 4.18, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Assist and Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).

Where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer necessary because the purpose the notice is intended to serve has been fulfilled.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the Veteran's service treatment records and VA medical records. The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  An adequate examination must consider the issue at hand and provide sufficient analysis for the Board to weigh that examination against others.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

However, "there is no reasons or bases requirement imposed on examiners" Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012).  Rather, a medical opinion is adequate when it is based on consideration of the veteran's prior medical history and examinations, and the final report describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Ardison v. Brown, 6 Vet. App. 405, 407 (1994) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The Board finds that the VA examinations provided are adequate under the law.

All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

Merits of the Claims

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2015).

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the Veteran's claim is to be considered. In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "stage" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2 (2015).  For reasons discussed in more detail below, the Board finds that the competent evidence demonstrates that the severity of the Veteran's service-connected disability is sufficient to warrant a 70 percent disability rating for the entire appeal period.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  The Board is of the opinion that this case presents no evidentiary considerations, except as noted below, that would warrant an exposition of the remote clinical history and findings pertaining to the disability at issue.

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability.  38 C.F.R. § 4.14 (2015); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

I. PTSD

The Veteran's PTSD is currently evaluated as 50 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Under Diagnostic Code 9411, a 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and, difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is prescribed when there is evidence of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is prescribed when there is evidence of total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations, grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation as to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  However, a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration, and that such symptoms have resulted in the type of occupational and social impairment associated with that percentage.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117-18 (Fed. Cir. 2013).
In evaluating psychiatric disorders, the VA has adopted and employs the nomenclature in the rating schedule based on the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  See 38 C.F.R. § 4.130. As such, the diagnosis of a mental disorder should conform to DSM-IV.  See 38 C.F.R. § 4.125(a).  Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders, 4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by words or by a GAF score, is to be considered, but is not determinative in and of itself, of the percentage rating to be assigned.  VAOPGCPREC 10-95.

The Board notes that GAF scores are just one component of the Veteran's disability picture, and that it does not have a "formula" that it follows in assigning evaluations.  Rather, the Board considers the Veteran's entire disability picture, including GAF scores.  Under such circumstances Veterans with identical GAF scores may be assigned different evaluations based on each individual's symptomatology and level of functioning.  Furthermore, the Board need not accept a GAF score as probative.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995) (it is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others).

The medical evidence, combined with the Veteran's subjective reports of his symptoms, indicates that the severity level of his PTSD warrants a 70 percent rating for the entire appeal period.  The evidence shows that the Veteran's PTSD causes occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  
anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. § 4.130, DC 9411.
Regarding occupational impairment, a January 2010 VA examination noted that the Veteran had been employed by an attorney as a part-time telephone monitor throughout the past two years.  Prior to that, the Veteran worked for the VA for 10-11 years, but quit under pressure after he verbally assaulted a high-ranking supervisor.  He was admitted to in-patient psychiatric care following the incident.  The examiner determined that the Veteran had occupational impairment with reduced reliability and productivity as a result of his PTSD symptoms.  In the November 2014 VA examination it was noted the Veteran reported that he worked  30-40 hours per week answering telephones for a group of attorneys and that he had that job for the prior seven years.  He stated he had been terminated a few months earlier after engaging in a fight in a hotel, but the group had subsequently hired him back.  It was noted the Veteran had difficulty establishing and maintaining effective work relationships and difficulty adapting to stressful circumstances, including in a work-like setting.  The examiner determined, again, that the Veteran had occupational impairment with reduced reliability and productivity as a result of his PTSD symptoms.

With respect to social impairment, the January 2010 VA examination noted that the Veteran had been married to the same woman for 24 years, although he and his wife were functionally separated at the time, with respect to their level of interaction.  He stated he had one adult son who was in college at the time.  He described their relationship as distant.  He stated that he had friends including other Veterans and that he had once enjoyed golf, but no longer played.  The examiner determined that the Veteran had social impairment with reduced reliability and productivity as a result of his PTSD symptoms.  The November 2014 VA examination noted that continued to live with his wife of 30 years and that they had one adopted son.  The examiner noted that the Veteran had markedly diminished interest in activities and feelings of estrangement from others.  The Veteran had difficulty establishing and maintaining effective social relationships.  The November 2014 VA examiner also determined that the Veteran had social impairment with reduced reliability and productivity as a result of his PTSD symptoms.

The January 2010 VA examination noted that the Veteran had alcohol problems in the past but that after beginning to take psychotropic drugs, he had reduced his consumption.  The Veteran reported that he was charged with alcohol-related DUIs on three occasions, with the last occurring in 2004.  He was also charged with domestic violence once.  It was noted that he almost attempted suicide once, but his son walked in during the effort and he stopped.  Upon examination the Veteran was found to have a constricted affect, slow speech, and dysphoric mood.  The Veteran reported that he experienced difficulty attaining sleep each night and that he experienced trauma-related nightmares perhaps once a week.  He stated he was impatient and irritable and had anger management problems.  It was noted he had episodes of violence.  He stated he practiced social avoidance as a result.  Finally, the Veteran reported that he had spikes of anxiety that would persist for 15-20 minutes, one to two times per month.  The examiner diagnosed the Veteran with panic disorder in addition to his PTSD.  

The November 2014 VA examination noted that the Veteran had discontinued alcohol usage in February 2014.  The Veteran stated that he had three in-patient psychiatric treatments over the years with the last being in February 2014.  The Veteran noted that he had been charged with disorderly conduct on four separate occasions.  It was noted the Veteran had irritable behavior and angry outburst which were typically expressed as verbal or physical aggression toward people or objects.  The Veteran's episodes of violence seemed to coincide with alcohol usage.  The Veteran reported hypervigilance and exaggerated startle response.  Upon examination it was noted the Veteran experienced anxiety, chronic sleep impairment, and disturbances of motivation or mood.  

VA treatment records indicated that the Veteran's in-patient psychiatric care was generally associated with anxiety and anger issues that were exacerbated by alcohol usage.  The Veteran's anger episodes that included violence were also associated with alcohol usage.  

This medical evidence is also supported by the Veteran's range of GAF scores from 55 to 60, which indicates a range of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  The GAF scores provided by the VA examiners all indicate that the Veteran displays more moderate symptoms.

Thus, the medical evidence, combined with the Veteran's subjective reports of his symptoms, indicated that his PTSD caused occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Board finds the Veteran's symptoms of his PTSD warrant a 70 percent disability evaluation, but no greater, for the entire appeal period. 38 C.F.R. § 4.130, DC 9411. In this regard, the Board notes that the Veteran had 
anxiety, sleep problems, avoidance issues, disturbances of motivation and mood, irritability and anger issues, and difficulty in establishing and maintaining effective work and social relationships.      

The next higher, 100 percent rating, is, however, not demonstrated by the evidence of record, as the Veteran's PTSD is not manifested by total occupational and social impairment, due to such symptoms as: gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss for names of close relatives, own occupation, or own name.  Id.  While the Board notes that the Veteran recently reported the onset of auditory hallucinations, there is no evidence the hallucinations are persistent.  

With regard to social and occupational impairment, there was no evidence that the Veteran had total social impairment.  The record indicated that the Veteran had been married to the same woman for 30 years and had a relationship with his grown son, albeit somewhat distant.  The Veteran reported friendships outside of family as well.  Additionally, the Board notes that the Veteran remains employed and the November 2014 VA examiner noted that the Veteran's PTSD alone would not prevent him from working.  Therefore, the Veteran is not entitled to a 100 percent rating for his service-connected PTSD.

The Board has also considered the Veteran's statements regarding the severity of his PTSD.  The Veteran contends that his PTSD is far more disabling than the ratings he was assigned, and in fact, the Veteran is competent to report the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006).  Ultimately, however, the opinions and observations of the Veteran do not meet the burden for a higher rating imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

The evidence indicates that symptomatology associated with the Veteran's PTSD more nearly approximates the schedular criteria associated with a 70 percent rating for the entire appeal period.  Therefore, a rating of 70 percent, but no greater is appropriate for the entire appeal period.

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.  The Board further observes that, even if the available schedular evaluation for the disabilities is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for his disabilities.  There is no persuasive evidence in the record to indicate that the service-connected disabilities on appeal would cause any impairment or interference with employment over and above that which is already contemplated in the assigned schedular ratings. 

The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.  Additionally, the issue of a TDIU is further discussed below.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Based on the foregoing, the Board finds that the preponderance of the evidence is in favor of the assignment of a 70 percent disability rating, but no greater, for the Veteran's service-connected PTSD.  As such, the benefit-of-the-doubt rule has been considered, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  TDIU

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).
The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that the Veteran is now service-connected for PTSD evaluated as 70 percent disabling, status post modified Bristol repair, right shoulder, due to recurrent dislocation with adhesive capsulitis and cystic degenerative changes, bursitis, tendinosis, and cyst on the labrum (limitation of motion) rated as 30 percent disabling, recurrent lumbosacral strain with degenerative disc disease and intermittent right sciatic neuropathy rated as 20 percent disabling, partial tear, supraspinatus tendon with rotator cuff impingement, right shoulder (rated on muscle weakness and nerve involvement) rated as 20 percent disabling, hypertension rated as 10 percent disabling, and hemorrhoids, rated as noncompensable; with a combined rating of 80 percent.  The assigned combined evaluation of 80 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).

In the instant case, however, the record fails to demonstrate that the Veteran's service-connected disabilities prevent him from securing and following a substantially gainful occupation.  In this regard, the Board notes the November 2014 VA examiner determined that the Veteran's PTSD symptoms affect but do not preclude his recall of instructions and thus there is no inability to follow instructions to the extent allowed by his physical status.  Likewise, the Veteran's PTSD symptoms affect but do not preclude his interactions with others, customers, coworkers, supervisors) or his tolerance for environmental stressors that he would likely confront in a general workforce.  Therefore, the examiner opined that the Veteran's PTSD would less likely than not prevent him from securing and maintaining substantially gainful employment.  At the time of the November 2014 VA examination it was noted that the Veteran was still employed and while there had been an incident that had led to his termination, the Veteran was rehired.  The Veteran has continually maintained employment during the course of the appeal.

Based on the above analysis, the competent, credible, and probative evidence of record demonstrates that the Veteran's service-connected disabilities, consistent with the Veteran's high school education and work in the construction industry, separately or in combination, do not render him unable to secure or follow substantial gainful employment.  Therefore, entitlement to a TDIU must denied.  38 C.F.R. § 4.16 (2015).

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence indicates that the Veteran is not entitled to a TDIU.

Although the Board is sympathetic to the Veteran's claims and appreciative of the Veteran's honorable service to our country, the Board is bound by law, and its decision is dictated by the relevant statutes and regulations.  Moreover, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).



ORDER

An increased rating of 70 percent, but no greater, for PTSD is granted.

A TDIU is denied.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


